DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6-3-22.
Information Disclosure Statement
It is noted that four I.D.S.’s dated have been received (7-8-22, 6-21-22, 1-22-21, 7-2-20) and considered.  
All of the references of the 7-8-22 I.D.S. have been lined through because each reference is listed on another of the I.D.S.’s.
Reference 9 on the 7-2-20 I.D.S. is for a card holder and does not appear to be relevant.  It is believed the number 5020255 may be a typo as the 1-22-21 I.D.S. discloses a very similar number 5020225 which is relevant.
The information disclosure statement filed 6-21-22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It is noted that these references have been cited on the PTO-892 and do not need to be submitted.
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In multiple locations, item 100.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 9, item 902.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
In Figure 8, item 122 should be replaced with 120.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case the abstract utilizes the legal phraseology “comprises”.
The disclosure is objected to because of the following informalities:
In paragraph [34] line 4, the phrase “two inchers” should be replaced with “two inches”.
In paragraph [33] line 9, the phrase “freely rotation” should be replaced with “freely rotate”.
In paragraph [39] lines 3-4, the phrase “barrel sleeve 118 is secured to the proximal end of a second brace 144” should be replaced with “hinge barrel 124 is secured to the proximal end of a second brace 148”.
In paragraph [45] line 2 and line 5, both occurrences of the phrase “wedge stop 321” should be replaced with “wedge stop 312”.
In paragraph [46], 322 is a wedge rest while in paragraph [47], 322 is a wedge ledge.  One name needs to be selected and used throughout the specification.
In paragraph [54] line 1, the phrase “proximal end 704” should be replaced with “proximal end 706”.
In paragraph [54] line 2, the phrase “distal end 706” should be replaced with “proximal end 706”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, lines 9-10, the phrase “co-aligned along an axis of the log splitting tool” is indefinite.  It is unclear what is meant by co-aligned because a straight line can be drawn between any two points are aligned at any given time.  That being said, the phrase “an axis” of the tool can be any line that intersects the tool.  In Figure 11, a line can be drawn to insect both handles and that line can be considered an axis of the tool.  Further definition is needed.  Claim 15 has the same issue.
With regards to claim 1, lines 15-18, it is unclear what structure allows for the spreading function to take place.  As written, the handles/wedges are not movably connected to each other (as supported by the specification).  The handles/wedges must define a movable connection between each other so that such a task can be completed.  Claim 15 has the same issue.
Claims 1 and 15 recite the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 1, it is unclear what structure allows for the length to create leverage.  This imitation is dependent upon the indefinite grip of the user.  If the user grips the handle in a way where the length is not utilized, the length cannot create leverage as claimed.  Claim 15 has the same issue.  
With regards to claim 1 line 17, the phrase “the cutting wedge and the splitting wedge to separate apart” is unclear.  Earlier on lines 4 and 11, the splitting tool is disclosed as comprising “a unitary body wedge”.  How does the tool comprise the unitary body wedge when the splitting and cutting wedges are apart?  For example, the unitary wedge does not exist in Figure 11.  A tool cannot comprise structure and not comprise said structure at the same time.  The unitary body wedge should not be disclosed as currently written because it does not exist in certain orientations.  The splitting and cutting wedges need to be disclosed on their own not as part of the unitary wedge, a movable connection between the handles/wedges allowing for closed position and an open position, then the closed position allows for the wedges to define a unitary wedge to be used during the swinging in an overhead arc limitation, and finally when the unitary wedge is in the log, wedges are moved to the open position where the log is split.  Claim 15 has the same issue.
With regards to claim 3 line 6, the phrase “splitting wedge is defined by a wedge rest extending…from a lower edge of the second interior side surface” is confusing.  The structure representing the “wedge rest” has to be 318 because 318 is on top of rest 308 which is claimed later.  What is confusing is the using the name “wedge rest” instead of “wedge stop” which is how the specification references 318.  Also, the wedge rest is 322 which adds to the confusion.  The name “wedge rest” should be replaced with “wedge stop”.  It appears claim 5 utilizes “wedge stop”.  Claim 17 has the same issue.
With regards to claim 5 lines 9-10, the phrase “on top of the wedge rest of the second wedge rest” should be replaced with “on top of the second wedge rest of the splitting wedge”.  Claim 19 has the same issue.
With regards to claim 6, the phrase “the cutting wedge is defined by a second top surface” is unclear.  It is believed that the splitting wedge has the second top surface.  This limitation will be interpreted as the splitting wedge has the second top surface in the art rejection below.
With regards to claim 7, the term “beard” is unclear.  This term does not appear to be common in the log splitting art and it is recommended that another term be utilized so it is clear what is meant.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 15-19 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by WO2008/030169.  See Figures below for Examiner added reference labels.
With regards to claims 1 and 15, WO2008/030169 discloses the same invention including a log splitting tool (t, w) having a first handle (1h) defined by a proximal end (1hp) and a distal end (1hd), a second handle (2h) defined by a proximal end (2hp) and a distal end (2hd), a unitary body wedge (Fig. 1, cw, sw) having a cutting wedge (cw) with a distal end that is coupled to the proximal end of the first handle (cwd, 1hp), a splitting wedge (sw) with a distal end that is coupled to the proximal end of the second handle (swd, 2hp), the handles (1hp, 2p) are co-aligned along an axis of the tool (a) when the wedges are adjacent to each other to form the unitary body wedge (Fig. 1), the tool is capable of being swung as claimed forcibly driving the unitary body wedge (cw, sw) downward and into an upper surface of a log so that a cutting edge (c) of the cutting wedge is driven downward into the log (Fig. 1), and the user is capable of spreading the handles apart in opposite directions so that leverage created by the handle lengths forces the wedges to separate apart from each other causing the log to split (Fig. 2).

    PNG
    media_image1.png
    481
    799
    media_image1.png
    Greyscale

With regards to claims 2, 6, 7, and 16, WO2008/030169 discloses the cutting wedge is defined by a first exterior side surface that is a first of the unitary body (c1e), the cutting wedge is defined by a second exterior side surface opposing the first exterior side surface (c2e), the splitting wedge is defined by an exterior side surface (s2e), the second exterior side surface of the cutting wedge and the exterior side surface of the define a second cheek of the unitary body wedge that opposes the first cheek (Fig. 1, s2e, c2e), the cutting wedge is defined by a first flat surface capable of being on top (y), the splitting wedge is defined by a second flat surface capable of being on top (z), the flat surfaces align together to define a flat top of the unitary body (Fig. 1, y, z), the cutting wedge is defined by a first end surface (y), the splitting wedge is defined by a second end surface (z), the first and second end surfaces define a beard of the unitary body (Fig. 1, y, z).

    PNG
    media_image2.png
    552
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    481
    799
    media_image3.png
    Greyscale

With regards to claims 3-5 and 17-19, WO2008/030169 discloses the cutting wedge is defined by a first interior side surface (a), the cutting wedge is defined by a first wedge rest (b), the splitting wedge is defined by a second interior side surface (d), the splitting wedge is defined by a wedge first rest/stop (e) extending out substantially perpendicular from a lower edge of the second interior side surface (Fig. 1), the wedge rest/stop of the splitting wedge lies on top of the wedge rest of the cutting wedge when the wedges are adjacent to form the unitary body wedge (Fig. 1), the interior sides surfaces are adjacent when the wedges form the unitary body wedge (Fig. 1), the cutting wedge is further defined by a second wedge stop extending out substantially perpendicular from an upper edge of the first interior surface (c), the splitting wedge is further defined by a second wedge rest extending out substantially perpendicular from an upper edge of the second interior surface (f), and the second wedge stop of the cutting wedge lies on top of the second wedge rest of the splitting wedge when the unitary body is formed (Fig. 1).


    PNG
    media_image4.png
    612
    779
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724